Case 3:20-cv-00660-TJC-PDB Document 35 Filed 02/03/21 Page 1 of 2 PageID 1019




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


    BLACK KNIGHT, INC.,

          Plaintiff,
    v.                                              Case No. 3:20-cv-660-TJC-PDB

    PENNYMAC LOAN
    SERVICES, LLC,

          Defendant.


                       NOTICE OF TELEPHONE HEARING

          TAKE NOTICE that this case is hereby SET for a telephone hearing

    on the pending motion to dismiss (Doc. 13) and the pending motion for summary

    judgment (Doc. 30) on March 1, 2021 at 2:00 p.m. ET. The conference line will

    be activated at 1:50 p.m. so the hearing may start promptly at 2:00 p.m.

          The Courtroom Deputy will email the call-in information to

    counsel of record using the email addresses listed on the Court’s

    docket for this case.

          Members of the public or press who wish to listen to the proceedings may

    email the Courtroom Deputy at Marielena_Diaz@flmd.uscourts.gov to receive

    the call-in information.

          To reduce background audio interference, the parties should not use the

    speaker function during the call and are encouraged to use landlines if possible.
Case 3:20-cv-00660-TJC-PDB Document 35 Filed 02/03/21 Page 2 of 2 PageID 1020




    Further, parties must put their phones on mute when not speaking.

    Additionally, each party must identify themselves when speaking so

    the court reporter can accurately report the proceedings.

          Persons granted remote access to proceedings are reminded of the general

    prohibition against recording, and rebroadcasting of court proceedings.

          DATED this 2nd day of February, 2021.


                                              TIMOTHY J. CORRIGAN
                                              United States District Judge

                                              By: /s/ Terrence L. Neal
                                              Terrence L. Neal
                                              Law Clerk
                                              (904) 549-1304

    Copies to:
    Counsel of record




                                          2
